Citation Nr: 1534546	
Decision Date: 08/13/15    Archive Date: 08/20/15

DOCKET NO.  09-24 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to special monthly compensation (SMC) on the basis of the need for regular aid and attendance of another person.  

2. Entitlement to SMC based on housebound status. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel




INTRODUCTION

The Veteran had active service in the U.S. Army from January 1959 to December 1960.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Louisville, Kentucky Department of Veterans Affairs Regional Office (RO).  

The Board notes that in the RO's March 2008 denial, the issues listed above were denied as one issue, rather than adjudicated separately.  However, the Board notes that the requirements for SMC based on housebound status are separate and distinct from the requirement for SMC based on the need for aid and attendance, and each are different benefits.  Therefore, the Board finds it appropriate to recharacterize the issues and adjudicate them on their own merits.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to SMC on the basis of the need for aid and attendance of another person is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have a single service-connected disability rated as 100 percent disabling, and he is not permanently housebound by reason of his service-connected disabilities.


	(CONTINUED ON NEXT PAGE)



CONCLUSION OF LAW

The criteria for SMC based on housebound status have not been met.  38 C.F.R. § 1114(l) and (s) (West 2014); 38 C.F.R. §§ 3.350, 3.352 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the resolution of the Veteran's appeal is dependent on interpretation of the law and regulations pertaining to claims for VA benefits, no further development under the duties to notify and assist is warranted.  Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227 (2000); Livesay v. Principi, 15 Vet. App. 165 (2001) (duty to notify and assist requirements not applicable where it could not affect a pending matter and could have no application as a matter of law); VAOPGCPREC 2-04 (2004); 69 Fed. Reg. 25180 (2004).

Under 38 U.S.C.A. § 1114(s), SMC  at the housebound rate is warranted if, in addition to having a single permanent disability rated 100 percent disabling under the VA's Schedule for Rating Disabilities (not including ratings based upon unemployability under 38 C.F.R. § 4.17 of this chapter), the veteran: (1) has additional disability or disabilities independently ratable at 60 percent or more, separate and distinct from the permanent disability rated as 100 percent disabling and involving different anatomical segments or bodily systems, or, (2) is "permanently housebound" by reason of disability or disabilities. 

This requirement is met when the veteran is substantially confined to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical area, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 C.F.R. § 3.351(d).  

The Veteran is service-connected for degenerative disc disease (DDD) of the lumbar spine, rated as 60 percent disabling; DDD of the cervical spine, rated as 30 percent disabling; DDD of the thoracic spine, rated as 10 percent disabling; lumbar radiculopathy of the left lower extremity, rated as 20 percent disabling; and lumbar radiculopathy of the right lower extremity, rated as 10 percent disabling.  The Veteran is also in receipt of a temporary total disability rating due to unemployability (TDIU) as a result of the combination of symptoms caused by all of his various service-connected disabilities.  

VA outpatient treatment records reflect that the Veteran receives relatively consistent treatment for these service-connected disabilities, as well as treatment for a variety of non-service-connected disabilities.  These records, along with several VA examination reports, consistently show that the Veteran is not housebound.  He is able to leave his home, usually with the assistance of another person, and run errands, go to restaurants, and attend his VA treatment appointments.  

Most importantly, the Board notes that the Veteran does not have a single disability rated at 100 percent; therefore, he does not meet the requirements for SMC under 38 U.S.C.A. § 1114(s).  (Even if the TDIU were attributed to a single disability, he would not have a separately rated 60 percent disability.)  Moreover, the record reflects that he is not housebound or living in a nursing home.  Thus, the Veteran does not meet the basic eligibility for SMC based on housebound status.  

Accordingly, the Board concludes that all of the criteria for entitlement to SMC based on housebound status have not been met.  Where, as here, the law is dispositive, the matter on appeal must be terminated or denied as without legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  As the Veteran does not meet the basic eligibility for SMC based on housebound status, his appeal must be denied.


ORDER

Entitlement to SMC based on housebound status is denied.


REMAND

The Board finds that additional development is needed before the Veteran's remaining claim on appeal can be decided.

The medical evidence of record is currently in conflict about whether the Veteran requires the need for regular aid and attendance based solely on his service-connected disabilities.  In this regard, the Board notes that the Veteran suffers from numerous medical conditions, only some of which are service-connected.  

In support of his claim, the Veteran submitted a November 2006 letter from his treating VA physician.  This letter states that the Veteran requires aid and attendance to perform many of his activities of daily living; however, the physician did not specifically indicate that the Veteran's service-connected disabilities, and symptoms of such, were solely responsible for the Veteran's need for aid and attendance.  

An October 2012 VA examiner opined that due to the Veteran's degenerative disc disease of the entire spine, likely normal pressure hydrocephalus, and dementia; he required the regular aid and attendance of another person.  The Veteran is not currently service-connected for normal pressure hydrocephalus or dementia, and therefore the October 2012 opinion is inadequate to decide the issue on appeal.  

A February 2014 VA examiner noted that the Veteran's limitations in performing his activities of daily living was a result of both service-connected and non-service-connected disabilities, primarily non-service-connected peripheral neuropathy.  The Board notes that the Veteran is service-connected for radiculopathy related to his service-connected spine disabilities and that the February 2014 VA examiner did not specifically enumerate the symptoms that could be clearly attributed to the Veteran's non-service-connected peripheral neuropathy and the symptoms that could be attributed to his service-connected radiculopathy.  As the examiner did not differentiate the symptoms of the Veteran's peripheral neuropathy and radiculopathy, the Board finds that the February 2014 opinion is inadequate to decide the issue on appeal.

Therefore, the Board finds that a new VA medical opinion is required to determine if the Veteran's service-connected disabilities, on their own, cause the Veteran to require the regular aid and attendance of another person.  

Finally, attempts to identify and obtain current treatment records should also be made before a decision is rendered with regard to the remaining issues on appeal.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Identify and obtain any outstanding pertinent VA or private treatment records not already associated with the claims files.

2. Schedule the Veteran for an appropriate examination to determine whether he needs the regular aid and attendance of another person.  The claims file and a copy of this remand must be provided to the examiner for review, and all appropriate testing should be conducted.  

The examiner is asked to state whether the Veteran currently is in need of the regular aid and attendance as a result of his service-connected disabilities only (lumbar, cervical, and thoracic spine degenerative disc disease; and lumbar radiculopathy of the bilateral lower extremities).  

The criteria in the applicable regulations should be used, including a determination whether the Veteran is blind or so nearly blind as to have corrected visual acuity of 5/200 or less in both eyes, or concentric contraction of the visual field to 5 degrees or less; inability to dress or undress himself, or to keep himself ordinarily clean and presentable; whether he is unable to feed himself through loss of coordination of upper extremities or through extreme weakness; or unable to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis for protection from hazards or dangers to daily environment.  

The supporting rationale for all opinions expressed must be provided.  To the extent possible, the examiner is asked to specifically differentiate the symptoms and functional impairment caused by the Veteran's service-connected radiculopathy of the lower extremities from his non-service-connected peripheral neuropathy.  

3. Then, readjudicate the claim on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for response, and then return the case to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


